DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Claim Objections
Claim 5 objected to because of the following informalities:  “predetermined line beam” should probably be “predetermined light beam.”  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0220844) in view of Qiu et al. (US 2017/0035359).
Regarding claim 1:
Jones discloses:
A display device, comprising: 
a display panel comprising a display region and a non-display region surrounding the display region, the display panel comprising a plurality of a light-emitting units arranged at the display region (e.g., Fig. 3B, where the display area is 305a, as per paragraph 39); 
a touch circuit electrically connected to the display panel, and configured to detect touch information when the display panel is touched by a user (paragraph 42); 
a control circuit electrically connected to the touch circuit and the display panel, and configured to control a corresponding light-emitting unit to emit a predetermined light (paragraph 80); 
a photosensing circuit electrically connected to the display panel and the control circuit, and configured to sense the predetermined light beam and convert it into an electric signal (paragraph 84); and 
a data processor electrically connected to the control circuit and the display panel, and configured to process the electric signal acquired by the photosensing circuit through conversion to acquire monitoring data, and display the monitoring data on the display panel (paragraphs 84-85), 
wherein the touch circuit is further configured to transmit the touch information to the control circuit (as per Fig. 1), 
wherein the display panel further comprises a plurality of pixel units, each pixel unit comprises a plurality of subpixels capable of emitting light beams in different colors, each subpixel corresponds to one of the light-emitting units, and the predetermined light beam is a light beam emitted by a first light-emitting unit corresponding to a subpixel in a first color (paragraph 80), 
wherein the touch circuit comprises a touch layer arranged at a light-exiting side of the display panel and arranged at a position corresponding to the display region (paragraphs 39-40), 
wherein the photosensing circuit comprises a plurality of optical sensors arranged at a side of the display panel away from the touch layer and each arranged at a position corresponding to the display region (e.g., paragraph 69; Fig. 9: sensors 901a, 902a, 903a), and 
wherein the display panel comprises: 
a base substrate (Fig. 9: TFT substrate); 
a driving circuit layer arranged at a side of the base substrate (paragraph 69: TFT substrate); 
the light-emitting units arranged at a side of the driving circuit layer away from the base substrate (paragraph 69: “TFT/OLED features”); and 
an encapsulation layer arranged at a side of the light-emitting unit away from the base substrate (Fig. 9: display encapsulation 911), wherein the optical sensors are attached to a side of the base substrate away from the light-emitting units (as can be seen, the optical sensors 901a, etc., are below the substrate).
Jones does not disclose:
that it emits the predetermined light beam “in response to the touch information”
“wherein the control circuit is configured to, upon the receipt of the touch information from the touch circuit, control a light-emitting unit at a touch position to interrupt a normal display operation and emit the predetermined light beam, and when a touch operation has been completed, control the light-emitting unit at the touch position to perform the normal display operation,” or
“the predetermined light beam has a fixed light intensity.”
Qiu discloses:
that it emits the predetermined light beam in response to the touch information (as per Fig. 11: steps S202 to S203);
wherein the control circuit is configured to, upon the receipt of the touch information from the touch circuit, control a light-emitting unit at a touch position to interrupt a normal display operation and emit the predetermined light beam (Fig. 11: steps 202-203, where since it uses the display subpixels as per paragraph 47 it has to interrupt it to use it for another purpose; this analysis similarly applies to Jones paragraph 80), and when a touch operation has been completed, control the light-emitting unit at the touch position to perform the normal display operation (Fig. 11: step S205 it goes back to displaying), or
the predetermined light beam has a fixed light intensity (Qiu does not describe it as “fixed” but since it measures the reflection to calculate the heart rate as per paragraph 41 it must know the starting intensity and it can therefore be described as “fixed”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jones the elements taught by Qiu.
The rationale is as follows:
Jones and Qiu are directed to the same field of art, and really are very similar except for slightly different structure for the detectors. Qiu teaches some additional processing elements for how the heart rate detecting processing should proceed, filling in some details missing in Jones. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Jones in view of Qiu discloses:
wherein the touch information at least comprises touch position information (e.g., Jones paragraph 40).  
Regarding claim 5:
Jones in view of Qiu discloses:
wherein the predetermined line beam is a green light beam (Jones paragraph 80).
Regarding claim 8:
Jones in view of Qiu, as discussed so far, does not disclose:
“wherein each optical sensor corresponds to at least one pixel units, and the photosensing circuit further comprises a first reception circuit configured to receive a control parameter for controlling the optical sensor at the touch position to be turned on or turned off.”
But this is also disclosed by Qiu (Qiu paragraphs 50, 52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include these further elements from Qiu.
The rationale is as follows:
Qiu discloses an improvement here. Jones’ sensor is only in an area of the display, but Qiu’s can work anywhere on it. This is a known improvement that one of ordinary skill in the art could have included with predictable results.
Regarding claims 12-15:
These are the claims to the method performed by the device of the earlier claims and are met when the device operates. No further elaboration is necessary.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Qiui, and further in view of Liu et al. (US 2015/0342479).
Regarding claim 11:
Jones in view of Qiu discloses a display device as discussed above.
Jones in view of Qiu does not disclose:
“wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods; and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acQiure the monitoring data.”
Liu discloses:
wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods (e.g., Fig. 3A); and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acqiure the monitoring data (paragraph 57: “average” is integration).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jones in view of Qiu the elements taught by Liu.
The rationale is as follows:
Jones and Qiu has one method of determining the pulse rate but Liu shows a known other way that involves integrating the curves. One of ordinary skill in the art could have substituted this with predictable results.
Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed at the prior rejection, Qiu in view of Zhao. The argument essentially says that Qiu in view of Zhao doesn’t teach that the optical sensors are attached to a side of the base substrate away from the light-emitting units.
That is true. The claim originally had two possibilities and Qiu disclosed the other one, that they were integrated into the driving circuit layer. Applicant’s amendment has eliminated this from the claims.
But Jones shows this arrangement – the optical sensors beneath the display substrate. Otherwise Jones and Qiu are pretty similar. Qiu is still relied upon for some processing details, but this structure is clearly taught by Jones.
Therefore applicant’s arguments are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694